 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11     GILBERTO CHAVEZ,                           1:18-cv-01534-AWI-GSA-PC

12                              Plaintiff,        ORDER DISCHARGING ORDER TO SHOW
                                                  CAUSE
13                   v.                           (ECF No. 10.)

14     J. DOE #1, et al.,

15                              Defendants.

16

17             Gilberto Chavez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   with this civil rights action pursuant to 42 U.S.C. § 1983. On October 16, 2018, Plaintiff filed
19   the Complaint commencing this action at the United States District Court for the Central District
20   of California. (ECF No. 1.) On October 31, 2018, the case was transferred to this court. (ECF
21   No. 4.)
22             On September 23, 2019, the court screened the Complaint pursuant to 28 U.S.C. § 1915A.
23   Plaintiff brings medical claims in the Complaint based on allegations that on August 3, 2014, his
24   shoulder was injured when he lifted a heavy bag of rice. Because Plaintiff was injured on August
25   3, 2013, and the Complaint was not filed until October 16, 2018, the court issued an order
26   requiring Plaintiff to file a response showing cause why this case should not be dismissed as
27   barred by the applicable statute of limitations. (ECF No. 10.) On October 17, 2018, Plaintiff
28   filed a response to the court’s order. (ECF No. 13.)

                                                       1
 1            Plaintiff’s response informs the court that he faced significant delays in filing this lawsuit.
 2   Notwithstanding Plaintiff’s response, the court finds that at this stage of the proceedings it is not
 3   complete and obvious on the face of the Complaint that Plaintiff’s claims are barred by the statute
 4   of limitations.1 Therefore, the order to show cause shall be discharged.
 5            Accordingly, based on the foregoing, IT IS HEREBY ORDERED that:
 6            1.       The court’s order to show cause, issued on September 23, 2019, is
 7                     DISCHARGED; and
 8            2.       The court shall screen the Complaint in due course.
 9
     IT IS SO ORDERED.
10

11       Dated:      October 29, 2019                                      /s/ Gary S. Austin
                                                               UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26           1 Although the statute of limitations is an affirmative defense that normally may not be raised by the Court

     sua sponte, it may be grounds for sua sponte dismissal of an in forma pauperis complaint where the defense is
27   complete and obvious from the face of the pleadings or the court’s own records. Franklin v. Murphy, 745 F.2d 1221,
     1228-1230 (9th Cir. 1984). See Levald, Inc. v. City of Palm Desert, 988 F.2d 680, 686-87 (9th Cir. 1993).
28

                                                              2
